Citation Nr: 9913792	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet for accrued purposes.

2.  Entitlement to service connection for a psychiatric 
disability for accrued purposes.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. C.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  He died in September 1996.  The appellant is the 
veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Atlanta, Georgia, wherein the appellant was denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant filed a timely notice of 
disagreement and perfected a substantive appeal.  The 
appellant testified at a hearing in April 1998 over which a 
hearing officer of the RO presided.
By supplemental statement of the case dated in July 1998, the 
issue was clarified to include entitlement to accrued 
benefits (38 U.S.C. § 5121) based on post-demise 
establishment of service connection for residuals of frozen 
feet and/or for a nervous condition. 

The issue of entitlement to service connection for the cause 
of the veteran's death will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran dies in September 1996.  At the time of his 
death he had a claim pending for service connection for 
residuals of frozen feet and a psychiatric disorder.

3.  The veteran's residuals of frozen feet were of service 
origin.

4.  There is no competent evidence of record, which 
clinically confirms that the veteran had a psychiatric 
disorder. 

CONCLUSIONS OF LAW

1.  The veteran's residuals of frozen feet were incurred 
during his period of active service for accrued purposes.  38 
U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.303. (1998). 

2.  The claim for service connection for a psychiatric 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from October 1942 to November 
1945.  The veteran died in September 1996.  At the time of 
his death he had a claim pending for service connection for 
residuals of frozen feet and a psychiatric disorder.


Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
the date of death, and due and unpaid for a period of not 
more than two prior to death, may be paid to his spouse. 38 
U.S.C.A. § 5121 (West 1991 & Supp. 1998).  Compensation is 
payable to a veteran for disability resulting from personal 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991). Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).  
Entitlement to service connection may also be granted for a 
chronic disease, i.e. cardiovascular-renal disease and 
psychoses, which is manifested to a degree of 10 percent 
disabling within one year following the veteran's period of 
active duty. 38 C.F.R. § 3.307, 3.309 (1998).

Generally, a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C. § 
1154(b) (West 1991).  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary. 38 U.S.C. § 1154(b) (West 1991).

The Court of Appeals for the Federal Circuit has established 
a three-step sequential test interpreting section 1154(b) 
that, if met, provides a rebuttable presumption of service 
connection.  See Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).  Under the first step, "it must be determined whether 
the veteran has proffered 'satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease.'" Under the second step, "it must be determined 
whether the proffered evidence is 'consistent with the 
circumstances, conditions, or hardships of such service.'" 
Finally, under the third step, "it must be determined whether 
the government has met its burden of rebutting the 
presumption of service-connection by 'clear and convincing 
evidence to the contrary.'" Id. at 393.

The Board notes that the veteran's service medical records 
are unavailable, having been destroyed in a fire at the 
National Personnel Records Center records center in 1973.  
The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of the case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

The threshold question to be answered is whether the 
appellant has met her burden of submitting evidence 
sufficient to justify a belief that the claim for entitlement 
to service connection for residuals of frozen feet and for a 
nervous condition for accrued benefits purposes, is well 
grounded.  In order for her to meet this burden, she must 
submit evidence sufficient to justify a belief that her claim 
is plausible. 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

I. Residuals of Frozen Feet

The Board finds that the claim for entitlement to service 
connection for residuals of frozen feet for accrued benefits 
purposes, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (a) (West 1991).  The Board is satisfied that all 
evidence necessary for an equitable disposition of the appeal 
has been obtained and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by statute.

Review of a service Admission and Disposition report of the 
132D Evacuation Hospital , Semimobile, dated on January 
18,1945 shows that the veteran was admitted with a brief 
diagnosis of dermatophytosis of the right foot.  A morning 
report dated on February 10, 1945 shows that the veteran 
returned to duty.  There are no other service medical records 
known to be available from the veteran's period of active 
service.  

The veteran's service administrative records reflect that he 
a member of the 56th Armored Infantry Battalion, 12th 
Division.  He served in the Rhineland and Central Europe.  He 
was awarded numerous decorations, including the Combat 
Infantryman Badge (CIB).

Private medical records covering a period of treatment from 
1972 to 1976 contain pertinent complaint or finding.  The 
veteran underwent a VA examination in July 1976.  The 
evaluation showed no abnormality pertaining to the lower 
extremities 

A private medical record dated in April 1994 shows that the 
veteran was being treated for severe vascular and neuropathic 
injuries to the feet that were incurred as a result of 
frostbite acquired in the Battle of the Bulge in World War 
II.  The physician concluded that the severe symptoms were 
directly attributable to the frostbite injury that occurred 
at that time.

A private medical record dated in May 1994 shows that the 
veteran reported serving in the armed forces during World War 
II, during which time he suffered exposure to very harsh 
climates with subsequent frostbite.  The physician indicated 
that it was well documented that this condition can lead to 
long-term sequela, which often do not present for several 
years.  He opined that the veteran's present condition of 
extreme pain in the feet (hypesthesia) could certainly be 
secondary to progressive condition resulting from the initial 
frostbite.

The veteran underwent a VA compensation examination in 
December 1994.  The veteran reported that he was frostbitten 
during the Battle of the Bulge when he and a partner on a 
forward outpost foxhole were dug in for two days under frozen 
conditions.  He indicated that he was evacuated to a hospital 
where he stayed for 10 days following which he returned to 
full combat duty and finished infantry combat as a PFC in 
Germany in 1945.  He reported that his frostbite had really 
begun giving him trouble over the past five to six years.  
Over the period of that time he had progressive bilateral 
foot pain, both feet equally affected.  At the time of 
examination, he could not wear hard shoes at all, only very 
soft bedroom slippers lined with fur and oversized.  His feet 
were said to be extremely sensitive to cold and pressure of 
any sort.  

It was further reported that when standing his feet were 
uncomfortable and painful the whole time.  The bedclothes 
bothered him and it was suggested that he arrange a cradle to 
protect his feet from bedclothes.  The examiner indicated 
that reports of support regarding his pain with frostbite 
were in the claims folder from private physicians.  Following 
the examination, the diagnosis included a history of 
frostbite with significant neuropathy. 

A private medical record dated in August 1996 contains a 
diagnosis of severe foot and leg pain secondary to frostbite 
injuries received while in the service.  The physician noted 
that he had been evaluated by several physicians for the 
frostbite and that nothing could be done surgically to 
correct the problem. 

Subsequent to the veteran's death a private medical record 
dated in May 1998 was submitted into the record.  This record 
is to the effect that the veteran suffered over a long period 
of time secondary to multiple medical problems which included 
severe foot and leg pain secondary to frostbite injuries 
received while in service. 

The appellant testified before a hearing officer of the RO in 
April 1998.  She stated that the veteran had repeatedly 
stated and written that he had experienced frostbite during 
the Battle of the Bulge and that several years thereafter, 
symptoms associated with residuals therefrom appeared which 
were extremely painful and which prevented him from 
ambulating.  She reported that his feet had become swollen 
and painful to touch and that he was pretty much confined to 
a wheelchair or a walker.

Initially, as indicated by the appellant, the Board would 
like to comment that the heavy combat in which the 12 
Infantry Division was involved during the winter of 1944 and 
1945 while engaging the German Army is a matter of record.  
As indicated by his CIB, the veteran did engage the enemy in 
combat.  

To summarize, the hospital admission report indicates that 
the veteran was hospitalized on January 18th, 1945 for 
dermatophytosis involving the right foot.  However, this was 
an admission diagnosis and not a final diagnosis.  
Furthermore, the record shows that the hospitalization was 
for a period of more than three weeks. The assertions of cold 
exposure are consistent with the circumstances and conditions 
of the veteran's service during in the Rhineland during World 
War II.

The record reflects that two private physicians, in 
statements received in 1994, and a VA physician in December 
1994 indicated that the veteran's bilateral foot disability 
was consistent with residuals of frostbite.  There is no 
indication that the veteran suffered cold exposure following 
his release from active duty.  The Board finds that the 
evidence is in equipoise, and thus the benefit of the doubt 
is resolved in favor of the appellant.  Accordingly, 
entitlement to service connection for residuals of frozen 
feet for accrued purposes is warranted.

II. Psychiatric Disability

As indicated hereinabove, in order for a service connection 
claim to be well grounded, there must be (1) evidence of a 
current disability as provided by a medical diagnosis; (2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, (3) a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence. See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).

A review of the veteran's available service records shows 
that there is no indication of a psychiatric during his 
period of active service.  The veteran underwent a VA 
examination in July 1976.  At that time, the veteran reported 
experiencing extreme nervousness and that he had been taking 
Valium.  An examination revealed that he was oriented, 
cooperative and alert.  There was no diagnosis regarding a 
psychiatric disorder.  He had a good memory for recent and 
past events. The remaining post service medical records 
contain no reference to a psychiatric disorder.  The 
appellant testified before a hearing officer of the RO in 
April 1998.  There was no testimony provided which directly 
addressed the issue of nervousness.

To summarize, a lay person is competent to describe an injury 
or symptoms of a disability.  However, a lay person not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this regard, the 
veteran complained of nervousness during the VA examination 
and indicated that he was taking Valium.  However, the report 
does not contain a diagnosis of a psychiatric disorder.  
There is no medical evidence of record at the time of the 
veteran's death that clinically confirms the presence of an 
acquired psychiatric disability.  According the appellant's 
claim is not well grounded and must be denied per Caluza.  

The Board notes that 38 U.S.C.A. § 1154 does not absolve the 
appellant from submitting a well grounded claim.  The Board 
finds that the appellant has been informed of the 
requirements necessary to complete her claim as required in 
Robinette v. Brown, 8 Vet. App. 69 (1995). 


ORDER

Entitlement to service connection for residuals of frozen 
feet for accrued purposes is granted.  

Entitlement to service connection for a psychiatric 
disability for accrued purposes is denied. 


REMAND

The official certificate of death shows that the veteran died 
of cardiorespiratory failure secondary to congestive heart 
failure, coronary artery disease, and multiple organ system 
failure in September 1996.  In view of the grant of service 
connection for the residuals of frozen feet, due process 
requires that the appellant's claim for service connection 
for cause of the veteran's death be readjudicated by the RO.

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any additional VA and 
private medical records which are not on 
record pertaining to treatment for the 
disabilities involved in the veteran's 
death, to include the service connected 
residuals of frozen feet, to include St. 
Joseph's Hospital.  

2.  She should be informed that she has 
the opportunity to submit additional 
evidence and arguments in support of her 
claim.  See Quarles v. Derwinski, 3 
Vet.App. 129, 141 (1992)

3.  Following any development deemed 
appropriate by the RO, the RO should 
readjudicate the issue in appellate 
status. 

If the benefit being sought is not granted, the appellant and 
her representative should be provided with a supplemental 
statement of the case and be given an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 

